Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered February 13, 2006. The order granted petitioner’s application for leave to serve a late notice of claim.
*1253It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the application is denied.
Memorandum: Supreme Court abused its discretion in granting petitioner’s application for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5) (see generally Palumbo v City of Buffalo, 1 AD3d 1032 [2003]). In support of her application, petitioner failed to demonstrate any nexus between the infancy of her daughter, who allegedly was diagnosed with lead poisoning as a result of her exposure to lead paint at premises owned by respondent, and the 15-year delay in seeking leave to serve the late notice of claim. “A delay of service caused by infancy would make a more compelling argument to justify an extension. Conversely, the lack of a causative nexus may make the delay less excusable, but not fatally deficient” (Williams v Nassau County Med. Ctr., 6 NY3d 531, 538 [2006]). Nevertheless, we conclude that the application should have been denied based on petitioner’s failure to offer a reasonable excuse or, indeed, any excuse for the 15-year delay in seeking leave to serve a late notice of claim (see Matter of Nairne v New York City Health & Hosps. Corp., 303 AD2d 409, 410 [2003]; Matter of Ertel v Town of Amherst, 267 AD2d 1024 [1999]), petitioner’s failure to establish that respondent had “ ‘actual knowledge of the essential facts of the claim within the meaning of General Municipal Law § 50-e (5)’ ” (Santana v Western Regional Off-Track Betting Corp., 2 AD3d 1304, 1305 [2003], lv denied 2 NY3d 704 [2004]), and petitioner’s failure to “rebut . . . respondent’s assertion that the extensive delay in this case substantially prejudiced its ability to investigate and defend against the claim” (Nairne, 303 AD2d at 410; see Matter of Landa v City of New York, 252 AD2d 525, 526 [1998]). Present—Hurlbutt, J.P., Smith, Centra and Pine, JJ.